


ROSENTHAL & ROSENTHAL, INC.




Financing Agreement




AGREEMENT dated June 26, 2013 between Apache Energy Services, LLC, a Corporation
duly organized and presently existing in good standing under the laws of the
State of Nevada and KMHVC, Inc., a Corporation duly organized and presently
existing in good standing under the laws of the State of Texas (jointly and
severally, the "Borrower"), and each of whose chief executive office is at 710
North Post Oak Road, Ste. 400, Houston, TX  77024, and ROSENTHAL & ROSENTHAL,
INC. ("Lender"), a New York corporation with an address at 1370 Broadway, New
York NY 10018.




 Borrower desires to obtain loans and other financial accommodations from Lender
on a revolving basis upon the security of the Collateral (as herein defined).
Now, therefore, Borrower and Lender agree as follows.




1.

DEFINITIONS




 As used in this Agreement, these terms shall have the following meanings which
shall be applicable to both the singular and plural forms of such terms.




1.1.

"Account Debtor" shall mean the account debtor with respect to a Receivable and
any other person who is obligated on such Receivable.

1.2.

  "Affiliate" of a party shall mean any entity controlling, controlled by, or
under common control with, the party, and the term "controlling" and such
variations thereof shall mean ownership of a majority of the voting power of a
party.

1.3.

  "Business Day" shall mean a day on which Lender and major banks in New York
City are open for the regular transaction of business.

1.4.

“Closing Date” shall mean the date set forth in the first paragraph of this
Agreement.

1.5.

“Collateral” shall have the meaning given in Section 4.1 hereof.

1.6.

 “Collateral Documents” shall mean any and all security agreements, deposit
account control agreements, mortgages and other documents executed and delivered
to Lender to secure the Obligations.

1.7.

“Current Assets” shall mean, at a particular date, cash, accounts and inventory
of Borrower providing however, that such amounts shall not include any amounts
for any indebtedness owing by any Affiliate to Borrower.

1.8.

  "Current Liabilities" shall mean, at a particular date, all amounts which
would, in conformity with GAAP, be included under current liabilities on a
balance sheet of Borrower, as at such date, but in any event including, without
duplications, the amounts of (a) all indebtedness payable on demand, or at the
option of the person or entity to whom such indebtedness is owed, not more than
twelve (12) months after such date, (b) any payments in respect of any
indebtedness (whether installment, serial maturity, sinking fund payment or
otherwise) required to be made not more than twelve (12) months after such date,
(c) all reserves in respect of liabilities or indebtedness payable on demand or,
at the option of the person or entity to whom such indebtedness is owed, not
more than twelve (12) months after such date, the validity which is not
contested to such date, (d) all accruals for federal or other taxes measured by
income payable within twelve (12) months of such date and (e) all outstanding
indebtedness to Lender

1.9.

      "Default" shall have the meaning provided in Section  8.1 hereof.





--------------------------------------------------------------------------------



1.10.

  "Effective Rate" shall have the meaning provided in Section  3.1 hereof.

1.11.

  "Eligible Receivables" shall mean Receivables created by Borrower in the
ordinary course of its business which have been validly assigned to Lender and
in which Lender holds a perfected security interest pursuant to the terms hereof
ranking prior to and free and clear of all interests, claims, and rights of
others and which are and at all times shall continue to be acceptable to Lender
in all other respects. Standards of eligibility may be fixed and revised from
time to time solely by Lender in its exclusive judgment, to be exercised in good
faith and in accordance with reasonable commercial standards. In determining
eligibility Lender may, but need not, rely on ageings, reports and schedules of
Receivables furnished by Borrower, but reliance thereon by Lender from time to
time shall not be deemed to limit Lender's right to revise standards of
eligibility at any time. In general, a Receivable shall not be deemed eligible
unless the Receivable complies with the Minimum Receivable Eligibility
Requirements and the Account Debtor on such Receivable is and at all times
continues to be acceptable to Lender and unless each Receivable complies in all
respects with the representations, covenants and warranties hereinafter set
forth and in the event such Receivable arises from the sale of goods meet all
standards imposed by any governmental agency or authority.

1.12.

“Equipment” shall mean equipment as defined in Article 9 of the UCC.

1.13.

“ERISA” shall mean the Employee Retirement Income Security Act.

1.14.

"GAAP" shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the elements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.

1.15.

“Lease” and “Leased Premises” shall have the meanings given in Section 8.1
hereof.

1.16.

 "Loan Account" shall mean the Loan Account as described in Section 2.2 hereof.

1.17.

 “Loan Availability” shall have the meaning given in Section 2.1 hereof.

1.18.

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, and each guaranty, certificate, agreement, or document executed by
Borrower or any of its guarantors and delivered to Lender in connection with the
foregoing.

1.19.

  "Margin" shall mean four percent (4%) per annum.

1.20.

  "Maximum Credit Facility" shall mean $2,000,000.

1.21.

  "Maximum Rate" shall have the meaning provided in Section 9.2 hereof.

1.22.

   “Minimum Receivable Eligibility Requirements” shall have the meaning given in
Section 2.3 hereof.

1.23.

  "Net Amount of Eligible Receivables" shall mean the gross amount of Eligible
Receivables less sales, excise or similar taxes, returns, discounts, claims,
credits and allowances of any nature at any time issued, owing, granted,
outstanding or claimed, and less (without duplication) all amounts payable by
any Account Debtor on Eligible Receivables if any Eligible Receivable of such
Account Debtor is unpaid more than 90 days following its invoice date.

1.24.

  "Obligations" shall mean all obligations, liabilities and indebtedness of
Borrower to Lender or an Affiliate of Lender, however evidenced, arising under
this Agreement, any other Loan Document (whether by reason of extension of
credit, guaranty, indemnity or otherwise), or under any other or supplemental
financing provided to Borrower by Lender or an Affiliate of Lender, or
independent hereof








2




--------------------------------------------------------------------------------

or thereof, whether now existing or incurred from time to time hereafter and
whether before or after termination hereof, absolute or contingent, joint or
several, matured or unmatured, direct or indirect, primary or secondary,
liquidated or unliquidated, and whether arising directly or acquired from others
(whether acquired outright, by assignment unconditionally or as collateral
security from another and including participations or interest of Lender in
obligations of Borrower to others), and including (without limitation) all of
Lender's charges, commissions, fees, interest, expenses, costs and attorneys'
fees chargeable to Borrower in connection therewith.

1.25.

  "Over-advance" shall mean any portion of all loans and advances which on any
day exceeds the Loan Availability.

1.26.

 “Permitted Liens” means the liens of Lender granted under the Loan Documents
and any other liens, if any, described on the attached Exhibit A.

1.27.

  "Person" shall mean any person, firm, corporation, partnership, limited
liability company, association, company, trust, estate, custodian, nominee or
other individual or entity.

1.28.

  "Prime Rate" shall mean the prime rate from time to time publicly announced in
New York City by JPMorgan Chase Bank.

1.29.

  "Receivables" shall mean all obligations to Borrower for the payment of money
arising out of the rendering of services by Borrower, now existing or hereafter
arising, however evidenced, including all accounts, contract rights, general
intangibles, documents, chattel paper and instruments (as each of such terms is
defined in the UCC).

1.30.

  "Receivable Availability” shall have the meaning specified in Section 2.1
hereof.

1.31.

"Tangible Net Worth" shall mean, at a particular date (a) the aggregate amount
of all assets of Borrower as may be properly classified as such in accordance
with GAAP consistently applied excluding such other assets as are properly
classified as intangible assets under GAAP, less (b) the aggregate amount of all
liabilities of Borrower (excluding subordinated liabilities to Lender)
determined in accordance with GAAP.  

1.32.

"Working Capital" shall mean the excess, if any, of Current Assets less Current
Liabilities.

1.33.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York, provided, however, that in the event by reason of
mandatory provisions of law, any of the attachment, perfection, or priority of
Lender’s security interest in any of the Collateral is governed by the Uniform
Commercial Code as in effect in any jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.  




2.

LOANS; ELIGIBILITY OF RECEIVABLES




2.1.

  Lender shall, in its discretion, make loans to Borrower from time to time, at
Borrower's request, which loans in the aggregate shall not exceed the lesser of
(A) the Maximum Credit Facility; or (B) the Loan Availability, which means the
Receivable Availability equal to eighty-five percent (85%) of the Net Amount of
Eligible Receivables, minus such reserves as Lender may deem, in its sole
discretion, to be necessary from time to time.

2.2.

 The making of any loan in excess of the percentages set forth above shall not
be deemed to modify such percentages or create any obligation to make any
further such loan. All loans (and all other amounts chargeable to Borrower under
this Agreement or any supplement hereto) shall be charged to a








3




--------------------------------------------------------------------------------

Loan Account in Borrower's name on Lender's books. Lender shall render to
Borrower each month a statement of the Loan Account (and all credits and charges
thereto) which shall be considered correct and accepted by Borrower and
conclusively binding upon Borrower as an account stated except to the extent
that Lender receives a written notice by registered mail of Borrower's
exceptions within 30 days after such statement has been rendered to Borrower.

2.3.

A Receivable meets the Minimum Receivable Eligibility Requirements if 1) the
Receivable arose from bona fide completed transactions and has not remained
unpaid for more than the number of days after the invoice date set forth in
Section 1.23; 2) the amount of the Receivable reported to Lender is absolutely
owing to Borrower and payment is not conditional or contingent, (such as
consignments, guaranteed sales or right of return or other similar terms); 3)
the Account Debtor's chief executive office or principal place of business is
located in the United States; 4) the Receivable did not arise from progress
billings, retainages or bill and hold sales; 5) there are no contra
relationships, setoffs, counterclaims or disputes existing with respect thereto
and there are no other facts existing or threatened which would impair or delay
the collectibility of all or any portion thereof; 6) the Account Debtor is not
an Affiliate of Borrower; 7)  there has been compliance with the Assignment of
Claims Act or similar State or local law, if applicable, if the Account Debtor
is the United States or any domestic governmental unit; 8) Borrower has
delivered to Lender such documents as Lender may have requested pursuant to
Section 4.2 hereof in connection with such Receivable and Lender shall have
received verifications of such Receivable, satisfactory to it, if sent to the
Account Debtor or any other obligors or any bailees; 9) there are no facts
existing or threatened which might result in any adverse change in the Account
Debtor's financial condition; 10) not more than 50% of the Receivables of the
Account Debtor or its Affiliates owed to Borrower are more than 90 days past the
invoice date; 11) the total indebtedness to Borrower of the Account Debtor does
not exceed the amount of any customer credit limits as established from time to
time on notice to Borrower; 12) the Account Debtor is deemed creditworthy at all
times by Lender; and 13) all representations and warranties in this Agreement or
any other Loan Document with respect to such Receivable are true and correct in
all material respects (without giving effect to any knowledge qualifiers).




3.

LENDER'S CHARGES




3.1.

  Borrower agrees to pay to Lender each month interest (computed on the basis of
the actual number of days elapsed over a year of 360 days) (a) on that portion
of the average daily balances in the Loan Account during the preceding month
that does not exceed the Loan Availability at a rate per annum (the "Effective
Rate") equal to the Prime Rate plus the Margin and (b) on the amount of
Over-advances, if any, at a rate of 3% per annum in excess of the Effective
Rate. Any change in the effective interest rates due to a change in the Prime
Rate shall take effect on the date of such change in the Prime Rate provided,
that, with respect to Lender’s charges, no decrease in the Prime Rate below 4%
per annum shall be given any effect.




3.2.

  Borrower shall pay to Lender a facility fee payable on the Closing Date in the
amount of 1.5% of the Maximum Credit Facility and on the anniversary of such
date in each succeeding year, in the amount of 1% of the Maximum Credit
Facility.




3.3.

  Borrower shall pay to Lender monthly an administration fee of $1,000 payable
in arrears on the first day of each month with respect to the prior month for
the stated term of this Agreement.











4




--------------------------------------------------------------------------------



3.4.

  A statement of all of Lender's charges shall accompany each monthly statement
of the Loan Account and such charges shall be payable by Borrower within 5 days
after receipt of such statement. In lieu of the separate payment of charges,
Lender at its option shall have the right to debit the amount of such charges to
Borrower's Loan Account, which charges shall be deemed to be first paid by
amounts subsequently credited to the Loan Account. Borrower agrees that the
minimum charges payable by Borrower to Lender each month under Section 3.1
hereof shall be $2,000. As more fully provided in Section 9.2 hereof, in no
event shall the interest charges hereunder exceed the Maximum Rate.




4.

SECURITY INTEREST IN COLLATERAL




4.1.

  As security for the prompt performance, observance and payment in full of all
of the Obligations, Borrower grants to Lender a security interest in, a
continuing lien upon and a right of setoff against, and Borrower hereby assigns,
transfers, pledges and sets over to Lender (collectively, including any other
assets of Borrower in which Lender may be granted a security interest under any
Loan Document, the "Collateral"): (i) all Receivables (whether or not Eligible
Receivables and whether or not specifically listed on any schedules, assignments
or reports furnished to Lender) (ii) all of Borrower's property, and the
proceeds thereof, now or hereafter held or received by or in transit to Lender
or held by others for Lender's account, including any and all deposits,
balances, sums and credits of Borrower with, and any and all claims of Borrower
against, Lender, at any time existing, (iii) all credit insurance policies, and
all other insurance and all guarantees relating to the Receivables or other
Collateral, (iv) all books, records and other general intangibles evidencing or
relating to Receivables or other Collateral and the computer hardware and
software and media containing such books and records; all deposits, or other
security for the obligation of any person under or relating to Receivables, all
of the Borrower's rights and remedies of whatever kind or nature it may hold or
acquire for the purpose of securing or enforcing Receivables; all rights and
remedies of an unpaid vendor or lienor, and all proceeds of any Letter of Credit
naming Borrower as beneficiary and which provides for, guarantees or assures the
payment of any Receivable; (v) all accounts, instruments, chattel paper,
documents, general intangibles, deposit accounts, investment property and letter
of credit rights, whether or not arising out of the sale of goods or rendition
of services, and including choses in action, causes of action, tax refunds (and
claims), and reversions from terminated pension plans; (vi) all of Borrower’s
Equipment; and (vii) all proceeds of such Collateral, in any form, including
cash, non-cash items, checks, notes, drafts and other instruments for the
payment of money. Such security interest in favor of Lender shall continue
during the term of this Agreement and until indefeasible payment in full of all
Obligations, whether or not this Agreement shall have sooner terminated.




4.2.

  At Lender's request, Borrower will provide Lender with confirmatory assignment
schedules in form satisfactory to Lender, copies of customers' invoices,
evidence of performance, and such further information as Lender may require.
Borrower will take any and all steps and observe such formalities as Lender may
request from time to time to create and maintain in Lender's favor a valid and
first lien upon, security interest in and pledge of all of Borrower's
Receivables and all other Collateral, including executing all documents that may
be requested by Lender to maintain such security interest in and pledge of the
Collateral. Borrower hereby authorizes Lender to file any Financing Statements
under the UCC, and renewals and amendments thereof, naming Borrower as
debtor,that are necessary to perfect and maintain the perfection of Lender’s
security interest in the Collateral.  Borrower agrees to take all steps
necessary to allow Lender to comply with any Federal or state statute, which, in
Lender’s judgment,  if not complied with,  might afford to any Person an
interest in the Collateral that would be superior to Lender’s security interest
in the Collateral.











5




--------------------------------------------------------------------------------



5.

CUSTODY AND INSPECTION OF COLLATERAL AND RECORDS; COLLECTION AND HANDLING OF
COLLATERAL




5.1.

  Borrower shall instruct all customers to remit payments on Receivables to a
lockbox controlled by Lender and maintained at Borrower’s expense. Borrower
will, at its own expense and on Lender's behalf, collect as Lender's property
and in trust for Lender all payments and prepayments on Receivables which for
any reason are not remitted by customers to the lockbox, and shall not commingle
such collections with Borrower's own funds. As to all moneys so collected,
including all prepayments by customers, Borrower shall on the day received remit
all such collections to Lender in the form received by depositing such
collections into an account of Lender specified by Lender and maintained at
Borrower’s expense. All amounts collected on Receivables when received by Lender
shall be credited to Borrower's Loan Account, adding 3 Business Days for
collection and clearance of remittances. Such credits shall be conditional upon
final payment to Lender. Nothing contained in this Section 5.1, or otherwise in
this Agreement, shall be deemed to limit Lender's rights and powers pursuant to
Section  7 of this Agreement.

5.2.

  All records, ledger sheets, correspondence, contracts, documentation and
computer hardware and software and media relating to or evidencing Receivables
or containing information relating to the Receivables shall, until delivered to
Lender or removed by Lender from Borrower's premises, be kept on Borrower's
premises, without cost to Lender, in appropriate containers in safe places.
Lender shall at all reasonable times have full access to and the right to
examine and make copies of Borrower's books and records, and shall have full
access to Borrower’s computer information systems, to confirm and verify all
Receivables assigned to Lender and to do whatever else Lender deems necessary to
protect its interest. Lender may at any time remove from Borrower's premises, or
require Borrower to deliver any contracts, documentation, files and records
relating to Receivables, and any computer hardware, software and media
containing information relating to the Receivables or Lender may, without cost
or expense to Lender, use such of Borrower's personnel, supplies, computer
information systems and space at Borrower's places of business as may be
reasonably necessary for collection of Receivables.




5.3.

  Borrower will immediately upon obtaining knowledge thereof report to Lender
all Account Debtor claims and any other matter affecting the value,
enforceability or collectibility of Receivables.  All claims and disputes
relating to Receivables are to be promptly adjusted by Borrower with the prior
approval of Lender and within a reasonable time, at its own cost and expense.
Lender may, at its option, settle, adjust or compromise claims and disputes
relating to Receivables which are not adjusted by Borrower within a reasonable
time.  Following the occurrence of a Default, Lender may, at its option, revoke
Borrower’s authority to settle or adjust disputes or to further communicate with
Account Debtors.




5.4.

  Borrower shall reimburse Lender on demand for all costs of collection incurred
by Lender in efforts to enforce payment of Receivables, recovery of or
realization upon any other Collateral, including attorneys' fees and the fees
and commissions of collection agencies. All and any fees, costs and expenses, of
whatever kind and nature, including taxes of any kind, which Lender may incur in
filing public notices, obtaining appraisals of the Collateral, and the
reasonable charges of any attorney whom Lender may engage in preparing and
filing documents, making title or lien examinations and rendering opinion
letters, as well as all fees, costs and expenses incurred by Lender (including
all attorneys' fees and including Lender's out of pocket expenses in conducting
periodic field examinations of Borrower and the Collateral plus Lender's
prevailing per diem charge for each of its examiners in the field and office,
now $850 per person per day), in administering this Agreement, protecting,
preserving, enforcing or foreclosing any security interests or rights granted to
Lender hereunder, whether through judicial proceedings or otherwise (including
advertising costs), enforcing or collecting the Receivables, recovery of or
realization upon any other Collateral, or in defending or prosecuting any
actions or proceedings arising out of or








6




--------------------------------------------------------------------------------

related to its transactions with Borrower, including actions or proceedings that
may involve any person asserting a priority or claim with respect to the
Collateral, shall be borne and paid for by Borrower on demand, shall constitute
part of the Obligations and may at Lender's option be charged to Borrower's Loan
Account. Borrower’s obligations under this section shall survive termination of
this Agreement for any reason.

 So long as no Default has occurred, the aggregate per diem charge to Borrower
for Lender’s examiners in the field and office, in any twelve month period
commencing on the Effective Date and on the anniversary of such date in each
succeeding year, shall not exceed $12,000, excepting only for the initial
survey.




6.

REPRESENTATIONS, COVENANTS AND WARRANTIES




As an inducement to Lender to enter into this Agreement, Borrower represents,
covenants and warrants (which shall survive the execution and delivery of this
Agreement) that:




6.1.

  Borrower is and at all times during the term of this Agreement shall be an
entity duly organized and presently existing in good standing under the laws of
its state of organization and is and at all times during the term of this
Agreement shall be duly qualified and existing in good standing in every other
state in which the nature of Borrower's business requires it to be qualified,
except where the failure to do so could not reasonably expected to have a
material adverse effect on Borrower’s business. Borrower is not aware, and will
upon becoming aware promptly notify Lender, of any person organizing under its
name in another state.




6.2.

  The execution, delivery and performance of this Agreement are within the
corporate powers of Borrower, have been duly authorized by appropriate corporate
action and are not in contravention of the terms of Borrower's charter or
by-laws or of any indenture, agreement or undertaking to which Borrower is a
party or by which it may be bound. Borrower is not now the subject of any
pending governmental investigation or proceeding or of any insolvency
proceeding. No receiver or custodian has been appointed for any of the property
of Borrower. No consent, approval or authorization of any person, including
stockholders of Borrower or any governmental or regulatory authority, that has
not been obtained, is required in connection with the execution, delivery and
performance by Borrower of this Agreement. Borrower warrants that all financial
statements and other reports provided to Lender prior to the Closing Date are
true and correct in all material respects.

6.3.

 There are no pending suits, Federal or state tax liens, or judgment liens
against Borrower or affecting its assets, except for Permitted Liens. No assets
of Borrower are subject to any liens or encumbrances except for Permitted Liens.
Borrower has no employee benefit plans subject to ERISA that have accumulated
funding deficiencies or liquidity shortfalls as defined and calculated under
ERISA or with respect to which Borrower presently has withdrawal liability.




6.4.

  Borrower is and shall be, with respect to all Equipment, intellectual property
collateral, cash collateral and other Collateral, the owner thereof free from
any lien, security interest or encumbrance of any kind, except for Permitted
Liens.  No Receivable or any other Collateral has been or shall hereafter be
assigned, pledged or transferred to any person other than the Lender or in any
way encumbered or subject to a security interest except to Lender, and except
for Permitted Liens, and Borrower shall defend the same against the claims of
all persons.











7




--------------------------------------------------------------------------------



6.5.

  Borrower's books and records relating to the Receivables are maintained at the
office referred to below. Except as otherwise stated below, the principal
executive office of Borrower is located at such address and has been so located
on a continuous basis for not less than six months. Borrower shall not change
such location without Lender's prior written consent, and, upon making any such
change, Lender shall be authorized to file any additional financing statements
or other documents or notices which may be necessary under the UCC or other
applicable law and Borrower shall execute and deliver to Lender any such
documents requiring Borrower’s signature, failing which Lender shall be
authorized to sign such documents on behalf of Borrower as Borrower’s
attorney-in-fact. The listing of offices on Schedule 6.5 hereto represents all
of Borrower’s places of business.  Borrower shall notify Lender of the existence
of any additional places of business within 5 Business Days after any such place
of business is established.

6.6.

  All loans and advances requested by Borrower under this Agreement shall be
used for the general corporate and business purposes of Borrower and in no event
shall Borrower request Lender to remit a loan or advance to an account of
Borrower that is used for the specific purpose of  purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board; or to the extent that any loans and advances requested by Borrower under
this Agreement shall be used for paying wages of the employees of Borrower,
Borrower hereby represents and warrants that it shall withhold .and pay over to
the applicable tax authorities any amount thereof as it shall be so required by
applicable law.




6.7.

  Borrower shall maintain its invoices and other related documents in a form
reasonably satisfactory to Lender and shall maintain its books, records and
accounts in accordance with sound accounting practice. Borrower shall furnish to
Lender accounts receivable agings, accounts receivable roll forward reports (in
the form attached hereto as Exhibit B) and reconciliations of accounts
receivable collateral and the loan balance on the monthly statements provided by
Lender to Borrower’s records monthly, not later than ten (10) days after the end
of each month, covering the previous month.  Borrower shall furnish (or make
available) to Lender such other information regarding the business affairs and
financial condition of Borrower as Lender may, from time to time, reasonably
request, including (a) audited financial statements as at the end of and for
each fiscal year of Borrower, as soon as practical and in any event within 105
days after the end of each such fiscal year, in such detail and scope as Lender
may require including  a balance sheet, a statement of income, a statement of
cash flows and notes, prepared by independent Certified Public Accountants
acceptable to Lender; and concurrently with such financial statements, a written
statement signed by such independent public accountants to the effect that, (i)
in making the examination necessary for their opinion of such financial
statements, they have not obtained any knowledge of the existence of any
Default, or (ii) if such independent public accountants shall have obtained from
such examination any such knowledge, they shall disclose in such written
statement the Default and the nature thereof, (b) compilation statements
prepared internally as at the end of and for each fiscal  quarterly period of
Borrower, as soon as practical and in any event within 50 days after the end of
each such fiscal quarter of Borrower, in such detail and scope as Lender may
require including without limitation, a balance sheet, a statement of income, a
statement of cash flows and notes, certified by the Chief Financial Officer of
Borrower (“CFO”); and concurrently with such financial statements, a written
statement signed by the CFO to the effect that, (i) CFO has not obtained any
knowledge of the existence of any Default, or (ii) if such CFO has obtained from
such examination any such knowledge, such CFO shall disclose in such written
statement the Default and the nature thereof.  All such statements and
information shall fairly present the financial condition of Borrower, and the
results of its operations as of the dates and for the periods, for which the
same are furnished.











8




--------------------------------------------------------------------------------



6.8.

  Borrower shall duly pay and discharge all taxes, assessments, contributions
and governmental charges upon or against it or its properties or assets prior to
the date on which penalties attach thereto. Borrower shall be liable for any tax
(excluding a tax imposed on the overall net income of Lender) imposed upon any
transaction under this Agreement or giving rise to the Receivables or which
Lender may be required to withhold or pay for any reason and Borrower agrees to
indemnify and hold Lender harmless with respect thereto, and to repay Lender on
demand the amount thereof.  Until paid by Borrower, Borrower’s liability under
this paragraph shall be added to the Obligations secured hereunder, and may at
Lender's option be charged to Borrower's Loan Account but shall nonetheless be
independent hereof and continue notwithstanding any termination hereof.




6.9.

  With respect to each Receivable, Borrower hereby represents and warrants that:
each Receivable represents a valid and legally enforceable indebtedness based
upon an actual and bona fide rendition of services in the ordinary course of
Borrower's business which has been completed and finally accepted by the Account
Debtor and for which the Account Debtor is unconditionally liable to make
payment of the amount stated in each invoice, document or instrument evidencing
the Receivable in accordance with the terms thereof, without offset, defense or
counterclaim; each Receivable will be paid in full at maturity; all statements
made and all unpaid balances appearing in any invoices, documents, instruments
and statements of account describing or evidencing the Receivables are true and
correct and are in all respects what they purport to be and all signatures and
endorsements that appear thereon are genuine and all signatories and endorsers
have full capacity to contract; the Account Debtor owing the Receivable and each
guarantor, endorser or surety of such Receivable is, to Borrower’s knowledge,
solvent and financially able to pay in full the Receivable when it matures; and
all recording, filing and other requirements of giving public notice under any
applicable law have been duly complied with.




6.10.

  Borrower shall until payment in full of all Obligations to Lender and
termination of this Agreement cause to be maintained at the end of each of its
fiscal quarters, Tangible Net Worth in an amount not less than negative
$1,000,000 and Working Capital of not less than negative $2,000,000




6.11.

  Prior to the making of any loans hereunder: 1) Lender shall have received an
opinion of Borrower’s counsel in the form, and as to the matters, required by
Lender; 2) Lender shall have received Good standing Certificates and other
certifications with respect to Borrower and any other Person liable on the
Obligations from such governmental authorities as Lender shall require; 3)
Lender or its agents shall have completed such examinations and appraisals of
the Collateral and such searches with regard to Borrower and its assets, as
Lender shall require, all at Borrower’s expense; 4) Lender shall have received
evidence  of such termination in form and substance satisfactory to Lender, and
any other evidence Lender may require that on the Closing Date there shall be no
Liens on the Collateral other than Permitted Liens; 5) a lockbox or deposit
account complying with Section 5.1 shall have been established which is
satisfactory to Lender; 6) Lender shall have received evidence, in form
satisfactory to Lender, that Borrower has obtained such insurance policies, in
such form, with such issuers and covering such risks, as Lender shall require,
with endorsements, naming Lender as loss payee, that are acceptable to Lender;
and 7) with respect to the initial loan under this Agreement,  the Loan
Availability shall be in an amount equal to or greater than $350,000 plus the
sum of all amounts required to be disbursed at closing for payment to creditors
to induce them to release any liens in the Collateral that are not Permitted
Liens.




6.12.

  During the term of this Agreement, Borrower shall not make any sales to
customers by accepting a credit card issued to such customers unless Borrower
has prior thereto entered into a merchant agreement with a processor, relating
to sales made using such credit card, on terms that are acceptable to








9




--------------------------------------------------------------------------------

Lender, and such processor has agreed to remit the proceeds of such sales to an
account of Borrower with respect to which Lender has control in accordance with
Section 9-104 of the UCC.




6.13.

 Attached as Exhibit C is a listing of all of Borrower’s patents, trademarks and
copyrights. So long as any Obligations remain outstanding, Lender is hereby
irrevocably authorized to use any of Borrower’s patents, trademarks and
copyrights for the purpose of enforcing Lender’s security interest in the
Collateral and disposing of any of the Collateral.




6.14.

 So long as any Obligations remain outstanding, Borrower shall (i) advise Lender
of the existence of any commercial tort claims in favor of Borrower, which
advice shall be given to Lender in writing no later than 10 days after Borrower
becomes aware of existence of such a claim in its favor; (ii) within 5 Business
Days after Lender’s request therefor, provide Lender with a listing of all
deposit accounts and securities accounts maintained by Borrower and a listing of
all letters of credit issued and outstanding in favor of Borrower as beneficiary
and, if requested by Lender, arrange for the execution by each depository bank
and financial intermediary of a control agreement in Lender’s favor with respect
to such accounts, and by each letter of credit issuer of a consent to an
assignment of the proceeds of such letter of credit to Lender, in each case in
form and content satisfactory to Lender; (iii) maintain in effect in favor of
Lender, agreements (in form satisfactory to Lender) executed by the landlords of
Borrower’s places of business and the bailees of its property, pursuant to which
Lender is granted access to such places of business and such bailees are
directed to honor Lender’s instructions with respect to the disposition of such
property.




6.15.

 Until indefeasible payment in full of the Obligations, Borrower shall not (i)
make any loans to officers, directors, shareholders or Affiliates; (ii) engage
in any other transactions with Affiliates except on terms similar to those that
would be in effect in transactions between unrelated parties (iii) except as
permitted by (or excluded from the definition of “Junior Debt” in) any
Subordination Agreement among Borrower, Lender, and another creditor of
Borrower, incur or repay indebtedness for borrowed money or guaranty the
obligations of Affiliates or other Persons; (iv) sell, transfer or otherwise
dispose of any assets (other than in the ordinary course of business); (v)
declare any dividends, redeem or repurchase any stock, or make any other
distributions in respect of its stock; or (vi) enter into any agreements to buy
or sell goods on consignment terms; or (vi) merge with or into any entity or
undergo any other restructuring or reorganization including reorganizations that
would result in Borrower being organized under the laws of a state other than
Delaware.

6.16.

Borrower shall not (i) conduct any business or engage in any transaction or
dealing with any Blocked Person (as hereafter defined), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (ii) deal in, or otherwise engage in any transaction
relating to any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224, the USA
Patriot Act or any other Anti-Terrorism Law.  Borrower shall deliver to Lender
any certification or other evidence requested from time to time by Lender in its
sole discretion, confirming Borrower’s compliance with this Section.  Borrower
is not in violation of any Anti-Terrorism Law  and Borrower is not a Person (a
“Blocked Person”) that (a) is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224; (b) is owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (c) any
financial institution is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (d) commits, threatens or conspires to
commit or supports “terrorism” as








10




--------------------------------------------------------------------------------

defined in Executive Order No. 13224; (e) is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or is affiliated
or associated with a person or entity listed above;  (f) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

For purposes of this Section 6.16, (i) “Anti-Terrorism Laws” shall mean any
laws, regulations, rules, orders and directives relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Law administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing laws, regulations, rules, orders and directives may from time to
time be amended, renewed, extended, or replaced); (ii) “Executive Order No.
13224” shall mean Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced; and (iii) “USA Patriot Act” shall mean the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or shall hereafter be, renewed, extended, amended or replaced.

6.18

Borrower shall deliver to Lender within 5 days of any of Borrower’s senior
officers obtaining knowledge of any condition or event which constitutes, or
might reasonably be expected to constitute, a Default or that any Person has
given notice to Borrower or any Affiliates of Borrower or taken any other action
with respect to a claimed Default, Borrower shall deliver to Lender an officer’s
certificate describing the same and the period of existence thereof and
specifying what action Borrower has taken, are taking and propose to take with
respect thereto




7.

SPECIFIC POWERS OF LENDER




7.1.

  Borrower hereby constitutes Lender or its agent, or any other person whom
Lender may designate, as Borrower's attorney, at Borrower's own cost and expense
to exercise at any time all or any of the following powers which, being coupled
with an interest, shall be irrevocable until all Obligations have been paid in
full: (a) to receive, take, endorse, assign, deliver, accept and deposit, in
Lender's or Borrower's name, any and all checks, notes, drafts, remittances and
other instruments and documents relating to Receivables and proceeds thereof;
(b) to receive, open and dispose of all mail addressed to Borrower and after the
occurrence of an event of Default, to notify postal authorities to change the
address for delivery thereof to such address as Lender may designate; (c) to
transmit to Account Debtors indebted on Receivables notice of Lender's interest
therein and to request from such Account Debtors at any time, in Borrower's name
or in Lender's or that of Lender's designee, information concerning the
Receivables and the amounts owing thereon; (d) at any time after Lender has
notified Borrower of a Default to notify Account Debtors to make payment
directly to Lender; and  (e) upon the occurrence of an event of Default, to take
or bring, in Borrower's name or Lender's, all steps, actions, suits or
proceedings deemed by Lender necessary or desirable to effect collection of the
Receivables. In addition, to the extent permitted by law, Lender may file one or
more financing statements, naming Borrower as debtor and Lender as secured party
and indicating therein the types or describing the items of Collateral. Without
limitation of any of the powers enumerated above, Lender is hereby authorized to
accept and to deposit all collections in any form, relating to Receivables,
received from or for the account of Account Debtors (whether such collections
are remitted directly to Lender by Account Debtors or are forwarded to Lender by
Borrower), including remittances  which may reflect deductions taken by Account
Debtors, regardless of amount, the Loan Account of Borrower to be credited only
with amounts actually collected on








11




--------------------------------------------------------------------------------

Receivables in accordance with Section 5.1. Borrower hereby releases (i) any
bank, trust company or other firm receiving or accepting such collections in any
form, and (ii) Lender and its officers, employees and designees, from any
liability arising from any act or acts hereunder or in furtherance hereof,
whether of omission or commission, and whether based upon any error of judgment
or mistake of law or fact.




8.

LENDER'S REMEDIES




8.1.

  Borrower agrees that all of the loans and advances made by Lender under the
terms of this Agreement, together with all Obligations of Borrower as defined
herein (unless otherwise provided in any instrument evidencing the same or
agreement relating thereto), shall be payable by Borrower at Lender's demand at
the office of Lender in New York, New York. In addition, all Obligations shall
be, at Lender's option, due and payable without notice or demand upon
termination of this Agreement or upon the occurrence of any one or more of the
following events of default ("Default"): (1) if Borrower shall fail to pay to
Lender when due any amounts owing to Lender under any Obligation, and such
non-payment continues for five (5) days after notice from Lender, or if there
shall occur a breach by Borrower or any Affiliate of Borrower of any of the
terms, covenants, conditions or provisions of this Agreement or any other
agreement between Borrower or any of its Affiliates and Lender and such failure
continues for ten (10) days after notice from Lender, or any of its Affiliates
or if Borrower shall fail to pay when due any indebtedness for borrowed mone and
such failure continues for five (5) days after notice to Borrower of such
failure; (2) if any guarantor, endorser or other person liable on the
Obligations or who has pledged or granted collateral security for the
Obligations, shall die, terminate or attempt to terminate its guaranty or pledge
agreement or shall breach any of the terms, covenants, conditions or provisions
of any guarantee, endorsement or other agreement of such person with, or in
favor of, Lender or if a material portion of any tangible Collateral for the
Obligations is destroyed or lost or rendered valueless; (3) if any
representation, warranty, or statement of fact made to Lender or an Affiliate of
Lender at any time by or on behalf of Borrower or an Affiliate of Borrower is
false or misleading in any material respect; (4) if Borrower shall become
insolvent, is generally unable to pay its debts as they mature, files or has
filed against it a petition in bankruptcy, liquidation or reorganization, or if
a judgment against Borrower remains unpaid, unstayed or undismissed for a period
of more than ten days, or if Borrower discontinues doing business for any
reason, or if a custodian, receiver or trustee of any kind is appointed for it
or any of its property; (5) if at any time Lender shall, in its sole discretion,
reasonably exercised, consider the Obligations insecure or any part of the
Receivables unsafe, insecure or insufficient and Borrower shall not within five
(5) days furnish other collateral or make payment on account, satisfactory to
Lender; (6) if (x) Borrower shall default under or breach the terms of any
present or future lease (each a "Lease") of any premises now or hereafter leased
by Borrower ("Leased Premises") and such default or breach continues for a
period of ten (10) days after notice from landlord/lessor or (y) Lender shall
receive notice from any lessor of any Leased Premises that a default has
occurred under any Lease, or that any Lease has been terminated; (7) any
employee benefit plan of Borrower subject to ERISA is completely or partially
terminated or the Pension Benefit Guaranty Corporation commences proceedings for
the purpose of effecting any such termination or an event or circumstance occurs
which could result in any such termination; or (8) if a claim is made or
threatened, or a proceeding is commenced, by any governmental agency or
authority against Borrower or any Affiliate of Borrower under any environmental
protection laws. Upon the occurrence of any Default, (i) Borrower shall pay to
Lender, as liquidated damages and as part of the Obligations, in addition to
amounts payable under Section 9.1 hereof, a charge at the rate of two percent
per month upon the outstanding balance of the Obligations from the date of
Default until the date of full payment of the Obligations, which charge shall be
in lieu of compensation payable under Section  3.1 from such date; provided,
that in no event shall such rate exceed the Maximum Rate and (ii) Lender shall
have the right (in addition to any other rights Lender may have under this
Agreement or otherwise)








12




--------------------------------------------------------------------------------

without further notice to Borrower, to enforce payment of any Receivables, to
settle, compromise, or release in whole or in part, any amounts owing on
Receivables, to prosecute any action, suit or proceeding with respect to
Receivables, to extend the time of payment of any and all Receivables, to make
allowances and adjustments with respect thereto, to issue credits in Lender's
name or Borrower's, to sell, assign and deliver the Receivables (or any part
thereof) and any property held by Lender or by Borrower for Lender's account, at
public or private sale, at broker's board, for cash, upon credit or otherwise,
at Lender's sole option and discretion, and Lender may bid or become purchaser
at any such sale if public, free from any right of redemption which is hereby
expressly waived. Borrower agrees that the giving of ten days notice by Lender,
sent by overnight courier, to the mailing address of Borrower set forth in this
Agreement, designating the place and time of any public sale or the time after
which any private sale or other intended disposition of the Receivables or any
other security held by Lender is to be made, shall be deemed to be reasonable
notice thereof and Borrower waives any other notice with respect thereto. The
net cash proceeds resulting from the exercise of any of the foregoing rights or
remedies shall be applied by Lender to the payment of the Obligations in such
order as Lender may elect, and Borrower shall remain liable to Lender for any
deficiency. Notwithstanding anything to the contrary contained in this section,
(i) to the extent that an event or occurrence described in this section consists
of Borrower’s failure to take, do or perform an act or action, then such failure
shall not constitute a Default if no other Default has occurred and if such act
or action is taken, done or performed by Borrower within 5 Business Days after
Borrower’s receipt of written notice from Lender that the act or action is
required to be taken, done or performed by Borrower and has not been taken, done
or performed; and (ii) to the extent that an event or occurrence described in
this section consists of the commencement of a proceeding against Borrower under
Federal or state law or the appointment of a receiver or custodian under Federal
or state law, then the commencement of such proceeding or the appointment of
such receiver or custodian shall not constitute a Default if no other Default
has occurred and if such proceeding or appointment is contested by Borrower
within the time period and in the manner required by law and is dismissed,
terminated or vacated within ten (10) Business Days after such commencement or
appointment.




8.2.

  The enumeration of the foregoing rights and remedies is not intended to be
exhaustive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies Lender may have under the UCC or
other applicable law. Lender shall have the right, in its sole discretion, to
determine which rights and remedies, and in which order any of the same, are to
be exercised, and to determine which Receivables are to be proceeded against and
in which order, and the exercise of any right or remedy shall not preclude the
exercise of any others, all of which shall be cumulative. No act, failure or
delay by Lender shall constitute a waiver of any of its rights and remedies. No
single or partial waiver by Lender of any provision of this Agreement, or breach
or default thereunder, or of any right or remedy which Lender may have shall
operate as a waiver of any other provision, breach, default, right or remedy or
of the same provision, breach, default, right or remedy on a future occasion.
Borrower waives presentment, notice of dishonor, protest and notice of protest
of all instruments included in or evidencing any of the Obligations or the
Receivables and any and all notices or demands whatsoever (except as expressly
provided herein). Lender may, at all times, proceed directly against Borrower to
enforce payment of the Obligations and shall not be required to first enforce
its rights in the Receivables or any other security granted to it. Lender shall
not be required to take any action of any kind to preserve, collect or protect
its or Borrower's rights in the Receivables or any other security granted to it.




8.3.

  BORROWER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF ANY
LITIGATION WITH RESPECT TO ANY MATTER CONNECTED WITH THIS AGREEMENT, THE
OBLIGATIONS, THE RECEIVABLES, OR ANY OTHER TRANSACTION








13




--------------------------------------------------------------------------------

                BETWEEN THE PARTIES AND BORROWER HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF ANY
FEDERAL COURT LOCATED IN SUCH STATE IN CONNECTION WITH ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE OBLIGATIONS. IN ANY SUCH
LITIGATION BORROWER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS AND AGREES THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL DIRECTED TO BORROWER AT ITS PLACE OF BUSINESS SET FORTH ABOVE. WITHIN 30
DAYS AFTER SUCH MAILING, BORROWER SHALL APPEAR IN ANSWER TO SUCH SUMMONS,
COMPLAINT OR OTHER PROCESS, FAILING WHICH BORROWER SHALL BE DEEMED IN DEFAULT
AND JUDGMENT MAY BE ENTERED BY LENDER AGAINST BORROWER FOR THE AMOUNT OF THE
CLAIM AND OTHER RELIEF REQUESTED THEREIN.




8.4.

 Borrower hereby agrees to indemnify Lender and hold Lender harmless from and
against any liability, loss, damage, suit or proceeding ever suffered or
incurred by Lender (including attorneys’ fee) as a result of Borrower’s failure
to observe, perform or discharge Borrower’s duties hereunder or as a result of
Borrower’s breach of any of the representations, warranties and covenants of
this Agreement. This indemnity shall survive termination of this Agreement for
any reason.




9.

EFFECTIVE DATE, CONTROLLING LAW AND TERMINATION




9.1.

  This Agreement shall become effective upon acceptance by Lender at its office
in the State of New York, and shall continue in full force and effect until June
30, 2015 (the "Renewal Date") and from year to year thereafter, unless sooner
terminated as herein provided. Borrower may terminate this Agreement on the
Renewal Date or on the anniversary of the Renewal Date in any year by giving
Lender at least sixty (60) days', and not more than one hundred twenty (120)
days’ prior written notice by registered or certified mail, return receipt
requested, and in addition to its other rights hereunder, Lender shall have the
right to terminate this Agreement at any time by giving Borrower sixty (60)
days' prior written notice.  Should a Default occur hereunder, this Agreement
will be terminable by Lender at any time and Borrower shall, upon any such
termination by Lender, or upon termination of this Agreement effective prior to
the end of its current term for any reason other than termination by Lender in
the absence of a Default, pay to Lender, as liquidated damages and as part of
the Obligations, in addition to amounts payable under Section 8.1 hereof, an
amount equal to (a) two percent of the Maximum Credit Facility then in effect,
if such termination occurs prior to the first anniversary of the Closing Date;
(b) one percent of the Maximum Credit Facility then in effect if such
termination occurs on or after the first anniversary of the Closing Date. No
termination of this Agreement, however, shall relieve or discharge Borrower of
its duties, obligations and covenants hereunder until such time as all
Obligations have been paid in full, and the continuing security interest in
Receivables and other Collateral granted to Lender hereunder or under any other
agreement shall remain in effect until such Obligations have been indefeasibly
paid and performed in full and any provision hereof that by its terms survives
termination of this Agreement  shall survive pursuant to such terms. No
provision hereof shall be modified or amended orally or by course of conduct but
only by a written instrument expressly referring hereto signed by both parties.
This Agreement embodies the entire agreement between Lender and Borrower as to
the subject matter hereof and supersedes all prior agreements (whether oral or
written) as to the subject matter hereof.   This Agreement shall be binding upon
and inure to the benefit of Borrower and Lender and their respective heirs,
executors, administrators, successors and assigns, provided, however, that
Borrower may not assign this Agreement or its rights hereunder without Lender’s
prior written consent.  Borrower consents to Lender’s sale of participations in
the loans made under this Agreement.








14




--------------------------------------------------------------------------------




9.2.

  ALL LOANS SHALL BE DISBURSED BY LENDER FROM ITS OFFICE IN THE STATE OF NEW
YORK, SHALL BE PAYABLE BY BORROWER AT SUCH OFFICE, AND THIS AGREEMENT AND ALL
TRANSACTIONS THEREUNDER SHALL BE DEEMED TO BE CONSUMMATED IN SUCH STATE AND
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THAT STATE.
 If any part or provision of this Agreement is invalid or in contravention of
the applicable laws or regulations of any controlling jurisdiction, such part or
provision shall be severable without affecting the validity of any other part or
provision of this Agreement. Notwithstanding any provision herein or in any
related document, Lender shall never be entitled to receive, collect, or apply,
as interest on the Loan Account, any amount in excess of the maximum rate of
interest ("Maximum Rate") permitted to be charged from time to time by
applicable law (if such law imposes any maximum rate), and in the event Lender
ever receives, collects, or applies as interest, any amount in excess of the
Maximum Rate, such amount shall be deemed and treated as a partial prepayment of
the principal of the Loan Account; and, if the principal of the Loan Account and
all other of Lender's charges other than interest are paid in full, any
remaining excess shall be paid to Borrower.

10.

MISCELLANEOUS

 

10.1.

Unless otherwise specifically provided in this Agreement, any notices, requests,
demands or other communications permitted or required to be given under this
Agreement shall be in writing and shall be sent by facsimile, hand delivery or
by a nationally recognized overnight delivery service, to the addresses and
facsimile numbers of the parties set forth below (or to such other address or
facsimile number as a party may hereafter designate by a notice to the other
that complies with this section) and shall be deemed given (a) in the case of a
notice sent by facsimile, when received by the recipient if the sending party
receives a confirmation of delivery from its own facsimile machine;  and (b) in
the case of a notice that is hand delivered or sent by such overnight courier,
when delivered (provided that the sending party retains a confirmation of
delivery).  Any notice which, pursuant to the terms hereof must be sent by
Borrower by certified or registered mail shall be deemed given and effective
when received by Lender, or Borrower, as the case may be.

If to Lender

If to Borrower

ROSENTHAL & ROSENTHAL, INC.

1370 Broadway

New York NY 10018

Attn: David Flaxman, Esq., with a copy to James Occhiogrosso

Facsimile: (212) 356-0989

Apache Energy Services, LLC

KMHVC, Inc.

710 North Post Oak Road, Ste. 400

Houston, TX  77024




Attn: Matthew Flemming

Facsimile:




10.2.

Nothing contained herein shall impose on Lender any liability for any contracts,
undertakings or other obligations of Borrower to others, including obligations
of Borrower to any Account Debtor for breach of the terms of any contract of
sale between Borrower and the Account Debtor.

10.3.

Wherever in this Agreement (i) the term “including” appears, such term shall be
deemed to mean “including without limitation”; (ii) the term “satisfactory” or
“acceptable” to Lender appears, such terms shall be deemed to mean “acceptable”
or “satisfactory” to Lender and its counsel in their sole  and








15




--------------------------------------------------------------------------------

absolute discretion; and (iii) the terms “in the opinion” or “in the judgment”
of Lender appear, such terms shall be deemed to mean “in the sole opinion” and
“in the sole judgment” of Lender and its counsel.

10.4.

Terms used in this Agreement that are not defined in this Agreement but are
defined in the UCC shall have the meanings given in the UCC.




 IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be
executed by their respective corporate officers thereto duly authorized as of
the day and year first above written.




 

KMHVC, INC.







By: /s/Matthew C. Flemming

Matthew C. Flemming, CEO










APACHE ENERGY SERVICES, LLC




BY:

HII TECHNOLOGIES, INC.







By: /s/ Matthew C. Flemming

Matthew C. Flemming, CEO




Attest:




/s/

Secretary







Accepted:




ROSENTHAL & ROSENTHAL, INC.




By: /s/ Robert Martucci

Robert Martucci, Senior Vice President








16




--------------------------------------------------------------------------------




Schedule 6.3




Litigation

















--------------------------------------------------------------------------------




Schedule 6.5




Other locations of Borrower







 793 Charco Street, Charco, TX 77963




600 N. Carroll Ave., Disney, OK  74340




 











--------------------------------------------------------------------------------




ANNEX A







TO ALL CUSTOMERS OF:  APACHE ENERGY SERVICES, LLC







Attention: Accounts Payable Supervisor




All accounts receivables of APACHE ENERGY SERVICES, LLC have been assigned and
are payable to Rosenthal & Rosenthal, Inc.  Accordingly, payment of all accounts
receivables arising from sales made or services rendered by APACHE ENERGY
SERVICES, LLC to you whether now existing or hereafter arising are to be made
directly and only to:




Rosenthal & Rosenthal, Inc.

1370 Broadway

New York, NY 10018

Attn:




or pursuant to such other instructions as Rosenthal & Rosenthal, Inc. may
hereafter provide.




This notification of assignment of accounts receivables is being given to you in
accordance with the provisions of the Uniform Commercial Code.  If you should
make payment to APACHE ENERGY SERVICES, LLC or anyone else other than Rosenthal
& Rosenthal, Inc., unless otherwise instructed by Rosenthal & Rosenthal, Inc.
hereafter such payment will not constitute payment of the account receivable,
and may subject you to double liability for the sums due in connection
therewith.







Very truly yours,




APACHE ENERGY SERVICES, LLC




BY:

HII TECHNOLOGIES, INC.




By: /s/ Matthew C. Flemming

Matthew C. Flemming, CEO











--------------------------------------------------------------------------------

ANNEX A







TO ALL CUSTOMERS OF:  KMHVC, INC.







Attention: Accounts Payable Supervisor




All accounts receivables of KMHVC, INC. have been assigned and are payable to
Rosenthal & Rosenthal, Inc.  Accordingly, payment of all accounts receivables
arising from sales made or services rendered by KMHVC, INC. to you whether now
existing or hereafter arising are to be made directly and only to:




Rosenthal & Rosenthal, Inc.

1370 Broadway

New York, NY 10018

Attn:




or pursuant to such other instructions as Rosenthal & Rosenthal, Inc. may
hereafter provide.




This notification of assignment of accounts receivables is being given to you in
accordance with the provisions of the Uniform Commercial Code.  If you should
make payment to KMHVC, INC. or anyone else other than Rosenthal & Rosenthal,
Inc., unless otherwise instructed by Rosenthal & Rosenthal, Inc. hereafter such
payment will not constitute payment of the account receivable, and may subject
you to double liability for the sums due in connection therewith.







Very truly yours,




KMHVC, INC.




By: /s/ Matthew C. Flemming

Matthew C. Flemming, CEO











--------------------------------------------------------------------------------

Exhibit B




MONTHLY ACCOUNTS RECEIVABLE ROLLFORWARD REPORT




SAMPLE FORM




 

 

 +

 -

 -

 -

 +

 -

 +

 

Date

Beginning

 Gross  

 (Credits)

(Net  

 (Discounts)

 Debit

(Credit  

Non A/R

Ending

 

Balance

 Sales

 

Collections)

 

 Adj

 Adj)

 Cash

Balance

8/31/2008

 

 

 

 

   Enter opening aging balance here

 

9/1/2008

0.00

 

 

 

 

 

 

 

0.00

9/2/2008

0.00

 

 

 

 

 

 

 

0.00

9/3/2008

0.00

 

 

 

 

 

 

 

0.00

9/4/2008

0.00

 

 

 

 

 

 

 

0.00

9/5/2008

0.00

 

 

 

 

 

 

 

0.00

9/6/2008

0.00

 

 

 

 

 

 

 

0.00

9/7/2008

0.00

 

 

 

 

 

 

 

0.00

9/8/2008

0.00

 

 

 

 

 

 

 

0.00

9/9/2008

0.00

 

 

 

 

 

 

 

0.00

9/10/2008

0.00

 

 

 

 

 

 

 

0.00

9/11/2008

0.00

 

 

 

 

 

 

 

0.00

9/12/2008

0.00

 

 

 

 

 

 

 

0.00

9/13/2008

0.00

 

 

 

 

 

 

 

0.00

9/14/2008

0.00

 

 

 

 

 

 

 

0.00

9/15/2008

0.00

 

 

 

 

 

 

 

0.00

9/16/2008

0.00

 

 

 

 

 

 

 

0.00

9/17/2008

0.00

 

 

 

 

 

 

 

0.00

9/18/2008

0.00

 

 

 

 

 

 

 

0.00

9/19/2008

0.00

 

 

 

 

 

 

 

0.00

9/20/2008

0.00

 

 

 

 

 

 

 

0.00

9/21/2008

0.00

 

 

 

 

 

 

 

0.00

9/22/2008

0.00

 

 

 

 

 

 

 

0.00

9/23/2008

0.00

 

 

 

 

 

 

 

0.00

9/24/2008

0.00

 

 

 

 

 

 

 

0.00

9/25/2008

0.00

 

 

 

 

 

 

 

0.00

9/26/2008

0.00

 

 

 

 

 

 

 

0.00

9/27/2008

0.00

 

 

 

 

 

 

 

0.00

9/28/2008

0.00

 

 

 

 

 

 

 

0.00

9/29/2008

0.00

 

 

 

 

 

 

 

0.00

9/30/2008

0.00

 

 

 

 

 

 

 

0.00

 

0.00

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Balance per Aging

 

 

 

 

 

 

 

 

Calculated balance

0.00

 

 

 

 

 

 

 

 

Variance

0.00

















--------------------------------------------------------------------------------

EXHIBIT C




PATENTS, TRADEMARKS AND COPYRIGHTS




Trademarks in the United States




 

Trademark

Serial/Reg. No.

Class

 

AES Water Solutions

 

 

 

AES Safety Services

 

 

 

South Texas Power

 

 

 

STP

 

 










Patents in United States













Copyrights in United States


















